Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         19-FEB-2019
                                                         12:48 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                     WESLEY SAMOA, Petitioner,

                                 vs.

THE HONORABLE MELVIN H. FUJINO, Judge of the Circuit Court of the
        Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

                  STATE OF HAWAI#I, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                    (CASE NO. 3CPC-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Wesley Samoa’s
petition for writ of mandamus, filed on January 25, 2019, the
documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner fails to demonstrate that
he has a clear and indisputable right to the requested relief and
that he lacks alternative means to seek relief.      As to
petitioner’s request for the withdrawal of deputy public defender
Ann Datta as his counsel and the authorization of Barry L. Sooalo
as his counsel, it appears that former counsel is no longer
representing petitioner and that the circuit court has authorized
Mr. Sooalo to represent petitioner.   As to petitioner’s request
for the disqualification of the respondent judge from
participating in any further proceedings in Case No. 3CPC-18-
0000724 and for the transfer of the case to another judge, it
appears that petitioner has not satisfied the requirements of HRS
§ 601-7(b) before this court and has alternative means to seek
such relief.   Petitioner, therefore, is not entitled to the
requested extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i
200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is
an extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action); Honolulu Advertiser, Inc. v. Takao,
59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is
not intended to supersede the legal discretionary authority of
the trial courts, cure a mere legal error, or serve as a legal
remedy in lieu of normal appellate procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, February 19, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson



                                  2